 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 1 of 36 Page ID #:6389




 1   Stephen Cochell (TX SBN 24044255)
     srcochell@gmail.com
 2   The Cochell Law Firm, P.C.
 3   5850 San Felipe, Ste.500
     Houston Texas 77057
 4
     (346)800-3500
 5   srcochell@gmail.com
 6   Pro Hac Vice

 7   Robert Bare (SBN 271131)
 8   rbare@barelaw.com
     Bare Law
 9   444 W. Ocean Blvd.
10   8th Floor,
     Long Beach, CA 90802
11
     Telephone: (310) 984-3670
12   Facsimile: (310) 320-0102
13   Attorneys for Defendants
14
15                      UNITED STATES DISTRICT COURT
16                     CENTRAL DISTRICT OF CALIFORNIA
17
18                                       )       Case No.: 8:19-cv-01333-JVS (KESx)
     FEDERAL TRADE COMMISSION,           )
19                                       )       DEFENDANTS’ MEMORANDUM
                 Plaintiff,              )       IN OPPOSITION TO PLAINTIFF’S
20                                       )       MOTION FOR SUMMARY
         vs.                             )       JUDGMENT
21   ELEGANT SOLUTIONS, INC, et al.      )
                                         )
22               Defendants.             )       TRIAL DATE: June 8, 2020
                                         )
23                                       )       HEARING DATE: _____
                                         )
24                                       )       HEARING TIME: 1:30 PM
                                         )
25                                       )       LOCATION: Courtroom 10C
                                         )
26                                       )
                                         )
27                                       )
28

                                             i
 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 2 of 36 Page ID #:6390




 1                                            TABLE OF CONTENTS
 2
 3
 4   TABLE OF CONTENTS ......................................................................................... ii
 5   TABLE OF AUTHORITIES .................................................................................. iii
 6     I. Elegant Solutions and Trend Capital Created and Maintained Compliant
 7     Sales Procedures and Policies. .............................................................................. 5
       II. The Consumer-Declarants Were Not Acting Reasonably Under the Facts. .. 9
 8
       III. Defendants Did Not Violate Nor Were They About to Violate the Act at the
 9
       Time of Issuance of Injunctive Relief. ................................................................ 10
10     V. Advance Fees ................................................................................................ 15
11     VI. The FTC’s Claim That Elegant and Trend Failed to Deliver Promised
12     Services is Without Merit. ................................................................................... 16
13       A. Alleged Failure to Obtain Promised Repayment Terms ........................... 16
14       B. Alleged Failure to Pay Consumers Loans ................................................. 17
15
         C. Defendants Never Promised to Take over Consumer Loans .................... 18
16
17       D. The State Attorney General Actions Did Not Constitute Notice. ............. 19

18       E. Defendants Did Not “Bilk” Consumers out of $30 Million or Cause Them
19       Harm. ................................................................................................................ 20
20     VII. Elegant and Trend Capital Were Not Part of a “Maze” of Companies. The
       Court Should Not Disregard the Corporate Separateness of the Companies. ..... 21
21
       VIII.       Individual Liability................................................................................. 22
22
       IX. The FTC’s Alleged Damages Are Not Equitable Restitution ...................... 27
23
       X. The Proposed Order is Overly Broad and Disproportionately Severe ......... 28
24
25
26
27
28
                                                                  ii
 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 3 of 36 Page ID #:6391




 1                             TABLE OF AUTHORITIES
 2   CASE LAW

 3
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ………………………….. 2
 4
 5   Baxter v Intelius, Inc. 2010 WL 3791487 (C.D. Cal. 2010) ………………….... 10
 6
     Braxton-Secret v. A.H. Robins Co., 769 F.2d 528 (9th Cir. 1985) ……………... 23
 7
 8   Bott v. Vistaprint, 2009 WL 2884727 S.D. Tex. 2009,
     aff’d 392 Fed. Appx 327 (5th Cir. 2010) ………………………………………… 9
 9
10   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) …………………………………... 2
11   FTC v. Am. Standard Credit Syst., Inc., 874 F. Supp. 1080 (C.D. Cal. 1994) … 23
12
     FTC v. Evans, 775 F.2d 1084 (9th Cir. 1985) ……………………………….. 1, 11
13
14   FTC v. Gill, 71 F. Supp. 2d 1030 (E.D. Cal. 1999), aff’d, 265 F.3d 944 (2001) .., 9
15
     FTC v. Neovi, Inc., 598 F. Supp. 2d 1104 (C.D. Cal. 2008) ……………….. 18, 21
16
17   FTC v. Network Servs. Depot, Inc., 617 F.3d 1127 (9th Cir. 2010) …………21-22
18
     FTC v. Pantron I Corp., 33 F.3d 1088 (9th Cir. 1994) ………………………… 9
19
20   FTC v. Pub'l Clearing House, Inc., 104 F.3d 1168 (9th cir. 1997) …………….. 22

21   Hager v Vertrue, Inc., 2011 WL 4501046 (D. Mass. 2011) ………………….. 10
22
     Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) 2-3
23
24   Pacholec v. Home Depot USA, Inc., 2007 LEXIS 99338;
25   2007 WL 4893481 , at *5 (D.N.J.) …………………………………………….. 10

26
27
28
                                             iii
 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 4 of 36 Page ID #:6392




 1   REGULATIONS
 2   Fed. R. Civ. P. 56(c) …………………………………………………………..… 2
 3
     SECONDARY SOURCES
 4
 5   Restatement (Third) of Restitution and Unjust Enrichment §51 ……………….. 27
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        iv
 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 5 of 36 Page ID #:6393




 1         The FTC’s motion is a blend of fact and fiction. The first two pages of the
 2   FTC’s motion are nothing more than an attempt to smear Defendants and mislead
 3
     the Court with inaccurate characterizations of the evidence. Essentially, the FTC
 4
 5   filed this action based on uncorroborated claims by consumers without any
 6
     knowledge of Elegant Solutions or Trend Capital’s actual business practices.
 7
 8   Despite the fact that RCC was a classic car business, the FTC brought RCC within
 9   its dragnet when the Receiver, the FTC and law enforcement agents raided the
10
     premises on July 11, 2019 (the “Raid”).
11
12         The Ninth Circuit, in FTC v. Evans, 775 F.2d 1084 (9th Cir. 1985) made clear
13
     that Section 13(b) may be used to enjoin Defendants if, but only if, the evidence
14
15   shows that they are violating or about to violate the FTC Act. As set out below,
16
     Elegant (“FDG”) and Trend Capital (“Mission Hills”) were created in November
17
18   2017. The other corporate defendants ceased doing business prior to that time. The

19   FTC has produced only two consumer declarations (Sapphira Clemans and Jamie
20
     Shelton-Larimore) filed against Elegant and Trend whose policies complied fully
21
22   or substantially complied with the FTC Act. In the two complaints made by
23
     consumers against Elegant and Trend, there is no evidence that either consumer
24
25
26
27
28
                                               1
 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 6 of 36 Page ID #:6394




 1   produced or reviewed their Service Agreement.1                   DR 174.2        Moreover, the
 2   declarations attached to the FTC’s summary judgment evidence fail to affirmatively
 3
     show that the bank documents and financial records attached to their motion are
 4
 5   authentic. Thus, virtually all of the declarations must be stricken.3
 6
            Rule 56 requires that a party seeking summary judgment show the absence
 7
 8   of a genuine issue of material fact.4 An issue is "material" if it affects the outcome
 9
     of the litigation. Once the moving party has made this showing, the nonmoving
10
11   party must "designate 'specific facts showing that there is a genuine issue for
12   trial.'" Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P.
13
     56(c))5
14
15
16   1
      Eight of the nineteen declarants produced Service Agreements although it is clear that they did
     not refer to the declarations in their declarations.
17
18
     2
      Defendants refer to the FTC’s Statement of Material Fact as “PSMUF” and their responses as
     “DR” with the corresponding Plaintiff’s SMUF.
19
     3
       The Receiver took possession of documents and provided them to the FTC which, in turn,
20   provided an external hard drive to counsel. The FTC fails to show that it had any knowledge as
21   to why any of these records are authentic business records. Fed. R. Evid. 803(6); U-Haul Intl,
     Inc. v. Lumbermans Mut.Cas. Co., 576 F.3d 1040,1043 (9th Cir. 2009) The FTC alleges that it
22   received documents from various banks, but does affirmatively show why these records are
     authentic. Their conclusions based on these records constitutes inadmissible hearsay. See
23
     4
24     Celotex Corp. v. Catrett, 477 U.S. 317 (1986), Anderson v. Liberty Lobby, Inc., 477 U.S.
     242 (1986), and Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574 (1986).
25
     5
       "When the moving party has carried its burden under Rule 56(c), its opponent must do more
26
     than simply show that there is some metaphysical doubt as to the material facts." Matsushita, 475
27   U.S. at 586. "If the evidence is merely colorable, or is not significantly probative, summary
     judgment may be granted." Liberty Lobby, 477 U.S. at 249-50 (citations omitted). When
28   determining whether there is a genuine issue for trial, "inferences to be drawn from the underlying
                                                     2
 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 7 of 36 Page ID #:6395




 1            Unlike other student loan debt relief companies: (1) Corporate Defendants
 2   maintained policies and procedures that actually complied with the FTC Act;6 (2)
 3
     none of the employees for Corporate Defendants made statements that would show
 4
 5   that the policies were not enforced; id. (3) The consumer declarations virtually all
 6
     complained about issues that were literally explained and made clear to them when
 7
 8   they signed up for services (DR 161-163, 165-166, 186, and 189); (4) Each
 9   consumer initialed each page including the page that described the services being
10
     provided and the charges for those services (DR 183); (5) Each declarant reviewed
11
12   the “bullets” on the Explanation of Services while the Sales Representative read
13
     each bullet to them, at which time each consumer initialed each bullet point
14
15   reflecting their understanding and agreement to the services and charge (DR 183
16
     and 193); (6) Each initial sales call was recorded and Kendra Sanchez, the Elegant’s
17
18   Sales Manager reviewed each sales call to verify that Elegant’s procedures were

19   followed; id. (7) If an issue was raised by a consumer, Daisy Lopez, Trend’s
20
     Processing Manager reviewed the initial sales call and verified that proper
21
22   procedures were followed; id. (8)              The complaints lodged by the consumer
23
     declarants were drafted by the FTC and are contradicted by the very clear
24
25
26
     facts . . . must be viewed in the light most favorable to the party opposing the motion." Matsushita,
27   475 U.S. at 587 (citation omitted).

28   6
         See DR 154-155, 161-166, 168-170, 181-188, 193-202.
                                                      3
 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 8 of 36 Page ID #:6396




 1   explanations of their Service Agreements;7 (9) No funds were “stolen” from
 2   consumers but were held in a trust/holding account until services were fully
 3
     completed (DR194-199); (10) There were delays in payments but when Trend
 4
 5   became aware of the problem, Trend audited the accounts and paid lenders about
 6
     80% of the consumers before the FTC filed suit (DR 200, 202, and 205).8
 7
 8             To obtain summary judgment, the FTC must state facts that negate the
 9   contract defenses raised by Defendants.        Both consumers and businesses have a
10
     right to enter into contract for services and to hold each other accountable under
11
12   those contracts. The FTC Act does not abrogate basic principles of contract law.
13
     The evidence overwhelmingly shows that Defendants had a very structured sales
14
15   process using DocuSign, which required that the consumer initial each page before
16
     proceeding to the next page. There was no discussion by either consumer regarding
17
18   Elegant’s Service Agreement or how they were somehow misled into signing an

19   agreement containing clear, unequivocal contract language. Indeed, none of the
20
     other consumers discussed why their Service Agreements had initials on each page,
21
22   what was discussed, why the consumers initialed the “bullet points” on the
23
     Explanation of Services and signed their respective Service Agreements. Because
24
25
     7
26       Supra n. 6.

27   8
       The Service Agreement specifically provided that a third party processor, PAN, would be
     responsible for payment of funds.
28
                                                4
 Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 9 of 36 Page ID #:6397




 1   the FTC failed to refute material facts in the consumer declarations, their motion
 2   for summary judgment should be denied.
 3
             The FTC’s claim that there was a “common enterprise” with companies that
 4
 5   ceased doing business prior to Elegant’s creation is without merit. Elegant and
 6
     Trend were maintained separately, did not share employees, did not share computer
 7
 8   systems and did not commingle funds.
 9           The Court’s equitable power to enjoin does not justify imposition of an
10
     injunction where, as here, a company adopted policies and procedures that actually
11
12   protected consumers, provided the services under their Service Agreement and took
13
     corrective measures to address any problems well before the FTC set foot on the
14
15   premises.
16
        I.       Elegant Solutions and Trend Capital Created and Maintained
17               Compliant Sales Procedures and Policies.
18
             Defendants provided consumers with document preparation services that
19
20   allowed them to apply for loan consolidations and other programs that would have
21   required the consumers to devote a substantial amount of time and paperwork
22
23   dealing with their servicers and the Department of Education (“DOE”). DSMUF

24   11. Consumers chose to use services offered by the Student Loan Document
25
     Preparation Businesses and to pay for these services rather than do it themselves.
26
27   DSMUF 21. The Corporate Defendants recorded each call to assure that their
28
                                             5
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 10 of 36 Page ID
                                      #:6398



 1   services and related charges were clearly understood and the subject of agreement
 2   with each consumer. DSMUF 33, 41.9
 3
            In November 2017, Elegant Solutions dba FDG was formed. New contracts
 4
 5   were developed building off contracts used by Tribune Management dba The
 6
     Student Loan Group. Exhibit 1, Rima Radwan Declaration ¶ 32; DSMUF 37.10
 7
 8   When Elegant began its operations, the agents were extensively trained on legal
 9   compliance and instructed on what they could and could not say or do. Ex. 1, ¶ 45-
10
     49; DSMUF 73-77. There were significant changes to service agreements (Ex. 1, ¶
11
12   28-32) and addition of a Client Portal (Ex. 1, ¶ 50-51) that provided clients with
13
     full access and transparency to their agreements, payments made to lenders and
14
15   customer service that answered client questions, addressed complaints and where
16
     the notes of service agents document the services provided. Ex. 1, ¶ 51-52; DSMUF
17
18   78-79. Elegant’s and Trend’s managers, Kendra Sanchez and Daisy Lopez also

19   testified that these procedures were followed and enforced. DSMUF 28, 30, 69 70,
20
     97, 109 (Sanchez); DSMUF 28, 30, 69, 95, 96, (Lopez).11
21
22
23
     10
24      The policies and practices of Heritage Asset Management, Tribune Management, Ltd. and
     Student Loan Services Management also complied with the FTC Act. Elegant Solutions improved
25   the Service Agreement, the Explanation of Services, created a Client Portal for greater
     transparency and created the holding/trust account system to protect client funds.
26
     11
27     Training materials used by Elegant make it clear that Elegant’s services were intended to serve
     each client’s goal in adjusting their student loan debt burden. DSMUF 71, 72, 100.
28
                                                    6
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 11 of 36 Page ID
                                      #:6399



 1              The evidence shows that, in their initial phone call, consumers were
 2   thoroughly counseled and signed an FDG contract that included a checklist entitled
 3
     “Explanation of Benefits.” Salespeople verbally recited each statement about
 4
 5   Corporate Defendants’ services while the consumer listened on the phone.12 Each
 6
     consumer checked each box acknowledging their understanding of the services.
 7
 8   Exhibit 1, ¶ 37. Ex. B; DSMUF 41-52, 71, 72, 104. These statements included:
 9
                        • Company is a private organization, not a lender and not
10                        affiliated with the Department of Education and/or government.
11
                        • Client authorized Company to make changes to Client’s current
12                        student loan accounts as needed
13
14                      • Services explained in Service Agreement will begin 3-5 days
                          prior to Clients first payment date
15
16
                        • Client understands the Cancellation Policy held by Company
17                        and its affiliates and is free to apply for loan program(s) without
18                        the assistance of Company, Client is choosing to elect the
                          services of Company pursuant to this Service Agreement.
19
20                      • If Client is ineligible for services, Client receives 100% refund
21                        of all monies paid to the Company as per Company’s Refund
                          Policy. If Company is successful in completing services, then
22
                          Client will be ineligible for a refund.
23
24                      • Client acknowledges that all monies received, except for
25                        Processing Fees, by Company from Client will be placed into a
                          Trust Account until the date that the consolidation has been
26
27
28   12
          Supra n. 6.

                                                        7
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 12 of 36 Page ID
                                      #:6400



 1                  approved. No payments will be made to past or present lenders
                    during this time.
 2
 3   Despite thousands of recorded sales calls, the FTC has produced only one transcript
 4
     of a sales call despite thousands of sales calls recorded by Elegant. This call, with
 5
 6   Yulia Sanker was not typical of all sales calls because it deviated from the DocuSign

 7   Procedures and training mandated by Elegant.13 Exhibit A, R. Radwan Dec. ¶¶28-
 8
     43. However, the call illustrates that consumers were urged to read each page of the
 9
10   agreement and then initial the page before proceeding to the next page.
11
            All of the consumers received college loans and presumably, many of them
12
13   graduated from college. The consumer declarants in this case complain of various
14   issues but ignore the fact that full disclosure of the scope, nature and limitations of
15
     Corporate Defendants’ services were fully addressed at the time of entering into the
16
17   Service Agreement. DSMUF 130-405.14 Simply stated, the consumers were not
18
19
     13
        The sales representative did not specifically read the bullet points on the Explanation of
20   Benefits, but told the client to read each page of the Agreement and the Explanation of Benefits
21   before initialing and signing the Agreement. With three digital forensic examiners on the FTC’s
     Team, it strains credulity that the FTC is unable to produce the recorded calls of all the consumer
22   declarants and others who purportedly complained about Elegant or other corporate defendants.
23   14
       The consumer declarants are as follows: Shawn Avant: DSMUF 130-145; Erica Bennett:
24   DSMUF 146-158; Kelly Bishop: DSMUF 159-176; Lisa Bonilla: DSMUF 177-189; Allison
     Brockel: DSMUF 190-206; Mary Bursey: DSMUF 207-220; Sapphira Clemans: DSMUF 221-
25   235; Jared Cooper: DSMUF 236-250; Sheri Fleming: DSMUF 251-264; Ilander Horejs: DSMUF
     265-280; Evan Preston: DSMUF 281-292; Yuliya Sanker: DSMUF 293-307; Greyson Schultz:
26
     DSMIF 308-321; Jamie Shelton-Larimore: DSMUF 322-334; Deborah Sickle: DSMUF 335-350;
27   Misty Smith DSMUF 351-364; Crystal Somers: DSMUF 365-379; Laurie Taylor: DSMUF 380-
     390; Tyler Thompson: DSMUF 391-405.
28
                                                     8
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 13 of 36 Page ID
                                      #:6401



 1   misled by Defendants because they knew, understood, acknowledged and agreed to
 2   the nature, type and cost of services to be rendered. Id. Thus, Defendants were not
 3
     violating or about to violate the Act.
 4
 5        II.      The Consumer-Declarants Were Not Acting Reasonably Under the
 6                 Facts.

 7
                To establish a violation of Section 5 under the FTC Act, the FTC must show
 8
 9   that that Defendants’ conduct was likely to mislead consumers acting reasonably
10   under the circumstances.15 FTC v. Pantron I Corp., 33 F.3d 1088, 1095 (9th Cir.
11
     1994); FTC v. Gill, 71 F. Supp. 2d 1030, 1035 (E.D. Cal. 1999), aff’d, 265 F.3d
12
13   944 (2001). It is unreasonable for consumers to assert fraud based on alleged
14
     representations that were specifically discussed and explained to each consumer at
15
16   the time of entering into a contract.
17
                Thus, a consumer who reads part of a disclosure but not the entire disclosure
18
19   on the subject matter is acting unreasonably under the circumstances. In Bott v.

20   Vistaprint, 2009 WL 2884727 S.D. Tex. 2009, aff’d 392 Fed. Appx 327 (5th Cir.
21
     2010), the Court dismissed a class action where the class members admitted that
22
23   they reviewed part of a disclosure but failed to read the entire disclosure. In that
24
     case, The Court held that “[a] consumer cannot decline to read clear and easily
25
26
     15
27     There are few service businesses that do not receive consumer complaints, which can be
     motivated by a consumer’s lack of memory regarding their Service Agreement, disagreement
28   over the quality of service or a consumer’s desire to obtain a refund for economic reasons.
                                                   9
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 14 of 36 Page ID
                                      #:6402



 1   understandable terms that are provided on the same webpage in close proximity to
 2   the location where the consumer indicates his agreement to those terms and then
 3
     claim that the webpage, which the consumer has failed to read, is deceptive.” 16
 4
 5           The FTC’s argument on “net impression” is devoid of merit. Courts utilize
 6
     “net impression” in evaluating the net impression left by advertising on web sites
 7
 8   and printed ads where there is some objective basis for drawing a conclusion on the
 9   net impression left by the advertising. The issue in this case is whether consumers
10
     were acting reasonably when they enter into an agreement. Moreover, none of the
11
12   consumers articulate when they supposedly formed their net impression. DR 161-
13
     163, 165-166, 186, and 189. While the FTC asserts that the consumers formed their
14
15   net impression before they started discussing their Service Agreement, the actual
16
     consumer declarations do not support their arguments and are a model of ambiguity
17
18   as to what was discussed, when it was discussed with sales agents. DR 161.

19        III.   Defendants Did Not Violate Nor Were They About to Violate the
20               Act at the Time of Issuance of Injunctive Relief.
21           The Court cannot grant permanent injunctive relief where, as here, the
22
23   evidence overwhelmingly shows that Elegant and Trend Capital were not violating

24
25   16
       Other courts have held that a customer cannot blindly accept offers. Baxter v Intelius, Inc. 2010
26   WL 3791487 (C.D. Cal. 2010) (customer cannot “blindly” accept offer); Hager v Vertrue, Inc.,
     2011 WL 4501046 (D. Mass. 2011) (same). Pacholec v. Home Depot USA, Inc., 2007 LEXIS
27   99338; 2007 WL 4893481 , at *5 (D.N.J.), (“Plaintiff simply chose not to read the agreement.
     Accordingly, there is no deception.”)
28
                                                    10
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 15 of 36 Page ID
                                      #:6403



 1   or about to violate the Act. Companies who self-police and change their policies
 2   should not be punished for modifying policies to comply or substantially comply
 3
     with the Act. See FTC v. Evans, supra. In the instant case, Elegant and Trend
 4
 5   adopted policies and procedures designed to comply fully with the Act. The FTC
 6
     has produced declarations relating to several different companies.17
 7
 8          As a threshold matter, however, the Court must review the two declarations
 9   relating to Elegant and Trend and determine if their policies and procedures comply
10
     with the law. See Evans, supra. Even assuming that individual employees may
11
12   have violated company policy, the Court cannot hold the Individual Defendants
13
     liable where, as here, there is no evidence that they encouraged or turned a blind
14
15   eye to policy violations.
16
            In the two declarations pertain to Elegant or Trend, neither consumer attached
17
18   their Service Agreement to their declarations.               Neither declaration provides

19   information as to whether the Declarant reviewed the Agreement before signing it
20
     or reviewed the Agreement before signing their Declarations. Their respective
21
22   claims are devoid of merit because: (a) the Service Agreements refute their specific
23
     claims, which fall far short of the legal standard for fraud; and (b) detailed notes of
24
25
26   17
       The FTC tries to confuse the facts by referring back five years to company practices followed
27   by DORM Group dba SLSM which was not even named in this case! The declarations of
     Avant and Bonilla, which complain about DORM should be stricken because DORM was not
28   named in this lawsuit. DR 106-109, 112-116, 118.
                                                   11
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 16 of 36 Page ID
                                      #:6404



 1   phone discussions with these consumers were maintained by customer service
 2   representatives showing that neither consumer complained of fraud and were given
 3
     accurate information about their loans.
 4
 5          Sapphira Clemans (PX 7) simply alleges that she understood that if she paid
 6
     $90 a year for ten years, her loan would be forgiven and then claims Elegant
 7
 8   (“FDG”) is somehow responsible for $1500 in interest that accrued while her loan
 9   was in default. However, FDG got Ms. Clemans out of default and successfully
10
     obtained an Income Based plan on her loan balance of $37,852. Exhibit A, R.
11
12   Radwan Dec. ¶209. Substantial time and effort went into serving Ms. Clemans’
13
     needs. Id. at ¶¶210-216. Her Service Agreement and notes unequivocally show that
14
15   she was not promised a $90 forgiveness program after ten years. Ms. Cleman’s
16
     claims are unreasonable.
17
18          Jamie Shelton-Larimore (PX-14) (“Shelton”) complained that he cancelled

19   FDG after he was told by Navient that FDG was a scam. PSUMF 182 .18 His loan
20
     was consolidated successfully with payments reduced to $10 per month, but he
21
22   ceased making payments before his third payment. Exhibit A, R. Radwan Dec.
23
     ¶312. Per his service agreement, Shelton was advised that Defendants would
24
25   communicate directly with lenders—an arrangement that he gladly accepted. This
26
27
     18
       There is no allegation that Shelton was misled---only a hearsay assertion that Navient told
28   him Defendants operated a scam which is why he cancelled the services.
                                                    12
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 17 of 36 Page ID
                                      #:6405



 1   essentially meant that Shelton got the benefit of Elegant’s services without paying
 2   the agreed upon fee for services provided. Id. at ¶314. Elegant suspended Shelton’s
 3
     services pending payment for services, leaving his $20 in trust. Id. at ¶313. Mr.
 4
 5   Shelton’s claims are unreasonable.
 6
           IV.    None of the Consumer Declarations Sufficiently Set Forth Facts
 7                Supporting Summary Judgment in Favor of the FTC.
 8
               The FTC has the burden to negate the defenses raised by Defendants. The
 9
10   FTC has not disputed that each consumer signed a Service Agreement which
11
     included an Explanation of Benefits. All consumers initialed and signed the Service
12
13   Agreement. Sales representatives read each bullet point in the Explanation of
14   Benefits19 to each consumer and all consumers initialed their understanding and
15
     agreement to each point.20         DR 161-166. There is a continuing theme with
16
17   consumers making wild claims that are specifically negated by the structured
18
     process followed in the initial customer call and execution of the Service
19
20   Agreement.21
21
22   19
          Supra n. 6.
23   20
          The consumer
                     declarations are submitted by individuals whose backgrounds and education are
24   unknown to the court and who may or may not recall or have the ability to recall discussions
     that happened years ago.
25
     21
       Corporate Defendants specifically advised them, for example, that: (a) The consumers could
26
     prepare their own requests to the DOE; (b) Consumers would be charged service fees for
27   document preparation; (c) Corporate Defendants were not “servicers”; (d) Consumers would
     incur interest while their loans were reduced. DR 226.
28
                                                  13
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 18 of 36 Page ID
                                      #:6406



 1         Some of the declarations contain little, if any documentation of the
 2   communications between the consumers and Corporate Defendants. It appears that
 3
     in eleven cases, the FTC filed consumer declarations which did not have, much less
 4
 5   referred to each consumer’s Service Agreements and Explanation of Benefits when
 6
     they signed their declarations. DR 161-163. None of the declarants have set forth
 7
 8   specific facts supporting summary judgment. Accordingly, the FTC has failed to
 9   satisfy its initial burden on summary judgment to negate defenses raised by
10
     Defendants.
11
12         The other eight remaining declarants clearly cannot overcome their burden
13
     of showing that false representations were made during the initial sales call process.
14
15   The Corporate Defendants’ business records reliably indicate what happened in the
16
     initial and subsequent sales calls with clients. DR 161-166. Moreover, the detail of
17
18   the service notes further confirm that Corporate Defendants made sure that the

19   clients understood their agreement(s) and programs. Id.
20
           The supervisors assured that employees complied with the policies and
21
22   procedures. Based on changes in November, 2017, when Elegant and Trend began
23
     operating, the FTC cannot, as a matter of law, establish that Defendants were
24
25   violating or about to violate the FTC Act or the Telemarketing Sales Rule. Even
26   assuming that there were isolated violations, the conduct did not rise to the level of
27
28
                                              14
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 19 of 36 Page ID
                                      #:6407



 1   requiring injunctive relief; in other words, the injunctive relief was
 2   disproportionately severe to the perceived harm.
 3
        V.      Advance Fees
 4
 5           The FTC asserts wrongdoing because the trust/holding account maintained
 6
     by Elegant and Trend was not a formal “trust” account (such as an IOLTA account)
 7
 8   but was simply a “business” account. Regardless of what the account is called, it
 9   held clients’ money earmarked for payment to the Lenders.
10
             There is no dispute that all funds were held there and then distributed when
11
12   services were completed. DR 221-223. No client funds were stolen but Defendants
13
     candidly admit that there was a problem with PAN and other third party processors,
14
15   which resulted in unacceptable delays in payment of funds to the Lenders. Id. A
16
     lawsuit was filed against PAN because of the problems and Defendants tried other
17
18   third party processors without success, ultimately resulting in bringing the

19   processing function in house. DR 182-183, 198-200, 202, and 205. Significantly,
20
     the Service Agreement makes it clear that PAN and other processors were
21
22   responsible for payment to the Lenders. DR 182, 193, 198.
23
             The FTC asserts that this arrangement violated the TSR.         Defendants
24
25   complied or substantially complied with the TSR because they did not receive
26   payment of fees until the work was actually completed. DR 205-214. Payments by
27
     consumers were deposited in trust, much like an attorney receives a retainer to be
28
                                              15
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 20 of 36 Page ID
                                      #:6408



 1   paid when services are performed.      Contrary to the FTC’s claims, the CMR for
 2   Elegant and Trend maintained record of what was in trust and what fees would be
 3
     paid when services were completed. Id. While Corporate Defendants may be
 4
 5   criticized for not having a formal escrow account, the FTC has failed to specifically
 6
     identify any loss of funds or harm to consumers from this procedure. Id. If the FTC
 7
 8   had contacted Defendants prior to filing suit, or pursued administrative remedies
 9   under the Act, this practice could have been modified without the need for a lawsuit.
10
        VI.   The FTC’s Claim That Elegant and Trend Failed to Deliver
11
              Promised Services is Without Merit.
12
13         As a threshold matter, the FTC’s evidence predates the creation of Elegant
14
     and Trend and is therefore irrelevant to determining liability.
15
16                A. Alleged Failure to Obtain Promised Repayment Terms
17
           Based on two anecdotes that are not supported by declarants with personal
18
19   knowledge, the FTC suggests that Elegant or Trend falsified income for so called

20   IDR plans. From that, the FTC extrapolates that more than 3300 consumers had
21
     incomes that did not justify $0 monthly loan programs. This type of calculation
22
23   lacks foundation and is inadmissible. The testimony of Daisy Lopez that she took
24
25
26
27
28
                                              16
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 21 of 36 Page ID
                                      #:6409



 1   action against an employee (Than Than) for violating policy by not verifying
 2   income on an IDR.22
 3
                   B. Alleged Failure to Pay Consumers Loans
 4
 5          The FTC asserts that $1,280,000 was transferred from trust to operating
 6
     accounts suggesting, of course, that Defendants stole the money. As previously
 7
 8   stated in prior briefs, the $1,280,000 was for fees that were realized after student
 9   funds were paid to the Lenders. DR 211, 221-223. The FTC also asserts that, in
10
     March 2018, Mike Radwan took $60,000 from trust, but fail to state the Mr. Radwan
11
12   wrote that check by mistake and was be adjusted pending completion of the audit.
13
     DR 209.
14
15          Regardless, Elegant and Trend undertook an audit of all active accounts to
16
     make sure funds were paid out to the Lenders. DR 199-200 and 202. Regardless,
17
18   at the time of filing the Lawsuit, 80% of the problem had been corrected. Not every

19   problem in a company is a fraud on consumers or warrants imposition of
20
     receiverships. At best, Corporate Defendants’ failure to timely pay student loans
21
22   was a technical contract breach and not a violation of the FTC Act. While the FTC
23
24
     22
        Ms. Lopez The FTC showed Ms. Lopez select pages with handwritten notes from a but failed
25   to show the complete file, which is necessary to determine if Also, the FTC did not provide me
26   the CRM to review these files during my depo making my review inconclusive as the paper files
     provided to me as exhibits are not congruent with the clients account in the CRM. I explained
27   this to the FTC during my depo. No concrete conclusion could be made on the files they showed
     me and I made that clear to them when trying to answer their questions.
28
                                                  17
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 22 of 36 Page ID
                                      #:6410



 1   criticizes Defendants for taking action sooner with PAN, the issue is whether
 2   Defendants took action in November 2017 and thereafter. The undisputed fact is
 3
     that they resolved this problem when Elegant brought the processing in-house. DR
 4
 5   199-200, 202.
 6
            The FTC also asserts that the floor managers determined from their audit that
 7
 8   they needed to pay $18,000 funds from one client by sending different amounts
 9   starting with $5,000. The reason for this phased payment was to other clients trust
10
     money by avoiding any bank dispute issues. If an erroneous payment was made, the
11
12   Company would likely be unable to recover the funds. DR 203.
13
                   C. Defendants Never Promised to Take over Consumer Loans
14
15          The FTC’s assertion that Corporate Defendants improperly took usernames,
16
     passwords, and FSA pins to gain access to the accounts is without merit. The
17
18   consumers appointed Corporate Defendants as agents so that they did not have to

19   wade through the bureaucracy.23 DR 212. Obtaining user names, passwords and
20
     FSA pins is necessary to actually apply for a consolidation. DR 212. Regardless,
21
22   the clients’ authorized these steps to be taken. As of November, 2017, all clients
23
     had full visibility to the status of their loans through the Client Portal. DR 212.
24
25
26   23
       The Lenders do not like to process consolidations because they potentially lose millions in
27   business when a loan consolidation is approved. Exhibit A, Amended Declaration Rima
     Radwan ¶¶ 101-102. If consolidations were easily obtained through servicers, the student loan
28   debt relief industry would have never developed.
                                                  18
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 23 of 36 Page ID
                                      #:6411



 1   Thus, the claim that consumers did not know about their loans for months or years
 2   is devoid of merit.
 3
                  D. The State Attorney General Actions Did Not Constitute
 4
                     Notice.
 5
 6         The FTC asserts that actions filed in the State of Washington, North Carolina
 7
     and Oregon constituted notice of the violations being committed by Elegant and
 8
 9   Trend Capital. This claim is without merit. A complaint was filed in Washington
10   against DORM, Heritage and Tribune because these defendants charged more than
11
     $25 for assistance in debt adjusting in violation of RCW 18.28.080(1). The matter
12
13   was settled with a consent decree and these defendants agreed not to do business in
14
     Washington. North Carolina law, N.C. Gen. Stat..§ 14-423, et seq. prohibits any
15
16   kind of assistance in debt adjusting. The three companies agreed not to do further
17
     business in North Carolina. Oregon has specific laws regarding debt related
18
19   businesses and the amounts that entities engaged in that business are legally allowed

20   to collect. DR 117. DORM agreed to enter into an Assurance of Voluntary
21
     Compliance. Id. Defendants ceased doing business in Oregon. Id. None of these
22
23   actions claimed violation of the FTC Act or TSR. Id.
24
           The FTC’s claims that Corporate Defendants received “at least hundreds of
25
26   complaints” is misleading and untrue. FTC Memo at 9. The claim is not supported
27   by Daisy Lopez or Kendra Sanchez, who were not presented with this allegation at
28
                                              19
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 24 of 36 Page ID
                                      #:6412



 1   their deposition.24 Indeed, the FTC did not ask any questions about the consumer
 2   declarants at their depositions.25 Training materials on how to address consumer
 3
     issues hardly proves this point. Similarly, broad generalizations about the rate of
 4
 5   cancellations is not evidence of fraud.
 6
                   E. Defendants Did Not “Bilk” Consumers out of $30 Million or
 7                    Cause Them Harm.
 8
 9          The FTC incorrectly assumes that Elegant and Trend were a common
10   enterprise with Heritage and Tribune, which they were not. Moreover, the FTC
11
     apparently adds revenues from DORM which was never included as a part of this
12
13   lawsuit. Finally, the FTC’s logic and math is just incorrect. DR 134, 151.
14
            All clients with student loans paid interest on their loans including time
15
16   periods that loans were in forbearance or had a reduced payment plan. The FTC’s
17
     claims that consumers incurred “thousands of dollars while unpaid interest accrued
18
19   on consumers loans while in Defendants’ program capitalized—i.e., it was added

20   to consumers principal.” FTC Brief at 12. The FTC also alleges that “Defendants
21
22
23
     24
24      This allegation is part of Emilie Saunders Supplemental affidavit, Dkt. 134.-4 where she
     attaches twenty alleged complaints to her declaration. These unsworn documents suffer from the
25   same defects as the consumer declarations (PX1-PX19) with only a few consumers who signed
     agreements with Elegant; consumers being told to cancel their services by servicers or raising
26
     issues that were specifically explained in their Service Agreements.
27
     25
       The FTC’s reliance on generic training materials on how to address consumer issues hardly
28   proves their point.
                                                  20
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 25 of 36 Page ID
                                      #:6413



 1   had falsified their repayment applications.” Id. The FTC relies on a declaration of
 2   Scott Lause (PX 21) whose testimony lacks foundation and is hearsay.
 3
        VII. Elegant and Trend Capital Were Not Part of a “Maze” of
 4
             Companies. The Court Should Not Disregard the Corporate
 5           Separateness of the Companies.
 6
 7         The FTC contends that Elegant and Trend were part of a common enterprise

 8   with Heritage Capital Management, Inc. (“Heritage” )and Tribune Management,
 9
     Inc. and generally refers to all companies and individuals as “Defendants” without
10
11   specifying which company did what or when a particular act was done.
12
           Factors relevant in a court's consideration of whether a common enterprise
13
14   among entities exists include whether they: (1) maintain officers and employees in
15   common, (2) operate under common control, (3) share offices, (4) commingle
16
     funds, and (5) share advertising and marketing. FTC v. Neovi, Inc., 598 F. Supp.
17
18   2d 1104, 1116 (C.D. Cal. 2008) (corporations found to be in common enterprise
19
     because they shared office space, executives and employees, payroll funds, and
20
21   advertising). A common enterprise may be found where companies “exhibit either
22   vertical or horizontal commonality,” such as pooling of assets and revenues. FTC
23
24   v. Network Servs. Depot, Inc., 617 F.3d 1127, 1142-1143 (9th Cir. 2010). However,

25   this is not that case. Heritage and Tribune did not share offices, employees nor did
26
     they have any ongoing economic dealings with Elegant and/or Trend. Trend
27
28   entered into a purchase agreement for legacy clients and did not do business with
                                             21
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 26 of 36 Page ID
                                      #:6414



 1   Elegant. Because of problems with third party processors, Elegant was formed to
 2   be a standalone company that did its own processing in-house.26 Other than
 3
     ownership, there was no commonality between these companies.                    This does not
 4
 5   satisfy the test in Network Servs. While Rima Radwan was the chief operating
 6
     officer of both Elegant and Trend, her role was to establish policies, procedures and
 7
 8   let the managers apply the policies and procedures. Similarly, Elegant and Trend
 9   were not a common enterprise because they were operated separately with separate
10
     employees, separate offices and did not share revenues.
11
12        VIII. Individual Liability
13
             To establish individual liability to make equitable restitution under the FTC
14
15   Act, the FTC must prove that an individual "had knowledge that the corporation or
16
     one of its agents engaged in dishonest or fraudulent conduct, that the
17
18   misrepresentations were the type upon which a reasonable and prudent person

19   would rely, and that consumer injury resulted." FTC v. Pub'l Clearing House, Inc.,
20
     104 F.3d 1168, 1170 (9th cir. 1997) (emphasis added). The FTC may establish
21
22   knowledge by showing that the individual defendant "had actual knowledge of
23
     material misrepresentations, [was] recklessly indifferent to the truth or falsity of a
24
25   misrepresentation, or had an awareness of a high probability of fraud along with an
26
     26
27      A third party processor handled the ACH debiting for customers, transferring funds to
     Elegant’s holding/trust account and Elegant paid student Lenders after completing services to its
28   clients.
                                                    22
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 27 of 36 Page ID
                                      #:6415



 1   intentional avoidance of the truth." Id. (quoting FTC v. Am. Standard Credit Syst.,
 2   Inc., 874 F. Supp. 1080, 1089 (C.D. Cal. 1994)). The FTC is not required to show
 3
     that the defendant actually intended to defraud consumers. Id. However, questions
 4
 5   involving a person's state of mind, e.g., whether a party knew or should have known
 6
     of a particular condition, are generally fact issues inappropriate for resolution by
 7
 8   summary     judgment. Summary      judgment     should   not   be   granted   where
 9   contradictory inferences may be drawn from such facts, even if undisputed.
10
     Braxton-Secret v. A.H. Robins Co., 769 F.2d 528, 531 (9th Cir. 1985) (internal
11
12   citations omitted). Thus, the question is whether the undisputed facts of this case
13
     admit of some reasonable inference other than the conclusion that any of the
14
15   defendant acted with either: (1) actual knowledge, (2) reckless indifference to truth
16
     or falsity, or (3) an awareness of a high probability of fraud and an intentional
17
18   avoidance of the truth with respect to any of the admitted misrepresentations.

19         As a general matter, the FTC does not dispute the fact that the banks, credit
20
     card companies and payment processors required the owners to designate
21
22   themselves as corporate officers as a precondition to having an account. DR 29, 38,
23
     57, and 83. Thus, the Individual Defendants were faced with an impossible choice;
24
25   either designate themselves as officers or not have bank accounts, credit cards or
26   processing services. Id. The FTC seeks to impose individual liability against Labiba
27
     Radwan because she was required to have an officer title in order to process pay
28
                                              23
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 28 of 36 Page ID
                                      #:6416



 1   checks. Otherwise, Labiba had no ownership and no control over the policies and
 2   procedures of the companies. DR 94. Labiba Radwan dealt with payment
 3
     processors which was similar to a bill collector trying to collect a loan—hardly an
 4
 5   exercise of control over the company. Id.
 6
            Similarly, lower level functions performed by owners should not, as a matter
 7
 8   of law, put their personal assets on the line unless they actually controlled the
 9   policies and procedures of the Company. In order to do business, the owners had
10
     to have signature authority over the companies but that did not mean that they
11
12   sufficiently controlled the company to justify seizure of their assets and imposing a
13
     judgment against each of them. Performing ministerial tasks, like processing pay
14
15   checks without actually determining policy simply elevates form over substance,
16
     which is inequitable to the owners. Dean Robbins and Labiba Radwan Velasquez
17
18   (referred to as Labiba Radwan) did not hire, fire or supervise employees and the

19   policies and procedures for student loan debt relief companies were created and
20
     maintained at the direction and control of Rima Radwan DR 74, 83, and 94. The
21
22   FTC sued Labiba after she criticized one of the FTC’s witnesses.27 DR 93, 94, 97,
23
24
25   27
       The FTC had full knowledge from its investigator, Michael Goldstein, regarding the reasons set
     out by the FTC against Labiba in the Amended Complaint before filing this lawsuit. Dkt. 63.
26
     This included her title as Director of Operations and issuance of a credit card. Amended
27   Complaint. Despite full knowledge of these issues, the FTC did not file against Ms. Radwan until
     they received texts criticizing Mark Drewitz, a long time personal friend, of assisting the receiver
28   in liquidating RCC. While the FTC may not have appreciated the emotions expressed by Ms.
                                                     24
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 29 of 36 Page ID
                                      #:6417



 1   102-103. Labiba had a corporate credit card for Trend which was necessary to order
 2   supplies or help Rima Radwan. DR 94. Ms. Radwan provided guidance on amounts
 3
     to be paid to Lenders but was not the Manager making the decision.28 DR 94, 96,
 4
 5   and 97. Labiba Radwan shared an office with her sister so that she could assist her
 6
     because she frequently worked at home. DR 98. Because of her health condition,
 7
 8   Rima Radwan relied on her two managers, Daisy Lopez and Kendra Sanchez, to
 9   enforce company policies. Id. This was not a case where Rima was reckless
10
     indifferently because, in fact, she was simply protecting her health as her condition
11
12   was exacerbated by stress and reduced immunity, getting sick more frequently when
13
     mingling for sustained periods with other people. For that reason, Ms. Radwan
14
15   should not be held individually liable. To the extent that there was misconduct by
16
     individual employees, there is no evidence that such conduct was tolerated or
17
18   condoned by Rima Radwan or other management.

19          Imposition of personal liability against Mazen Radwan is simply
20
     unsupported. Radwan Classic Cars was not part of a common enterprise with the
21
22   student loan debt relief services companies. Mike Radwan had nothing to do with
23
     the management or control of the student loan debt relief companies. DR 28.
24
25
     Radwan, their filing of the Amended Complaint appears to be nothing more than retaliation and
26
     harassment against a witness. Exhibit D, L. Radwan Dec. ¶ 18.
27
     28
        Ms. Radwan was advised that payment should be made in phases to avoid a problem in the
28   trust account.
                                                  25
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 30 of 36 Page ID
                                      #:6418



 1   Although the companies shared common ownership, there was no sharing of
 2   employees, computers, information, commingling of funds. DR 132. Because RCC
 3
     leased the premises, it ordered internet lines be installed in the premises for its sub-
 4
 5   tenants. Internet services were paid by FDG and MHF. DR 140. The companies
 6
     were located in one building and rent paid by Trend as part of an agreement between
 7
 8   the companies because RCC paid for the build out of the premises.           Employees
 9   from the student loan debt relief companies were not allowed into RCC’s offices.
10
     DR 131. Payment processing was not arranged by RCC although a mistake was
11
12   made in submitting an application to AFTS by FDG and MHF’s attorney. DR 137-
13
     139. The Court should not find common enterprise based on a mistake
14
15   unaccompanied by any course of conduct showing that RCC actually did something
16
     for FDG or MHF.
17
18          Mike Radwan had no knowledge of student loans or how the business

19   operated.    In or about 2015, Mike Radwan was asked to help her out with
20
     problems with Heritage’s third party payment processor, PAN, because its
21
22   executive had a problem dealing with women. DR 43. Mike attempted to
23
     communicate the processing problems to PAN (e.g. failure to timely pay Lenders).
24
25   Id. There is no evidence that Mr. Radwan had anything to do with Elegant or
26   Trend’s business operations. For that reason, Mike. Radwan should not be held
27
     individually liable.
28
                                               26
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 31 of 36 Page ID
                                      #:6419



 1      IX.     The FTC’s Alleged Damages Are Not Equitable Restitution
 2         The principles enunciated in Kokesh v. SEC, 137 S.Ct. 1635 (2018) bar
 3
     restitution in this case because it is nothing more than a penalty and therefore not
 4
 5   an equitable remedy. Kokesh examined basic principles of equitable restitution.
 6
     The Court observed that disgorgement is a form of “[r]estitution measured by the
 7
 8   defendant’s wrongful gain.” Restatement (Third) of Restitution and Unjust
 9   Enrichment §51, Comment a, p. 204 (2010) (Restatement (Third)). Disgorgement
10
     requires that the defendant give up “those gains . . . properly attributable to the
11
12   defendant’s interference with the claimant’s legally protected rights.” Id. at
13
     1644. In that vein, the Court also noted that the general rule is that a “defendant is
14
15   entitled to a deduction for all marginal costs incurred in producing the revenues that
16
     are subject to disgorgement. Denial of an otherwise appropriate deduction, by
17
18   making the defendant liable in excess of net gains, results in a punitive sanction that

19   the law of restitution normally attempts to avoid.” Id. at 1644-1645.
20
21            The FTC Act does not specifically provide for joint and several liability
22
     although courts have sustained joint and several liability as part of equitable
23
24   restitution. This sort of forfeiture should not be imposed for any defendant. At
25   worst, the maximum liability should be the amount the individuals profited; that is,
26
     their income or salaries.    See United States v. Honeycutt, 137U.S. 1626 (2018)
27
28   (court limited forfeiture to amount that individual profited from crime).
                                               27
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 32 of 36 Page ID
                                      #:6420



 1           Defendants contend that setting damages based on gross revenues is contrary
 2    to established principles of restitution.           Even assuming that Kokesh is not
 3
      ultimately applied to bar restitution under Section 13(b), it is abundantly clear that
 4
 5    the Congress did not intend that district courts punish wrongdoers beyond
 6
      imposing individual liability for each defendants’ gains. Joint and several liability
 7
 8    is not specifically authorized by the statute but violates the Act’s prohibition
 9    against punitive damages.
10
        X.      The Proposed Order is Overly Broad and Disproportionately Severe
11
12
             Defendants believe that the law and equities do not justify imposition of any
13
14   any judgment or injunction against them in this case. None of them have any prior
15   history of fraud or illegality. Neither Dean Robbins, Mazen Radwan or Labiba
16
     Radwan controlled the policies and procedures for the Student Loan Debt
17
18   Companies. Rima Radwan set the policies and procedures and intensive training
19
     and oversight was instituted to assure compliance. The system may not have been
20
21   perfect, but counsel has not located any authority in student loan cases where a
22   defendants instituted the controls and oversight adopted by Elegant and Trend. The
23
24   facts in other cases do not show that the companies instituted corrective measures

25   to assure that student loan lenders were paid. Indeed, many of these cases show
26
     blatant disregard for the rights of their clients.
27
28
                                                28
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 33 of 36 Page ID
                                      #:6421



 1          The FTC’s permanent injunctions are disproportionately severe because the
 2   FTC could have, but did not know that Elegant and Trend actually had policies that
 3
     protected clients through DocuSign and customer service.29 This was a business that
 4
 5   was and could have been operated lawfully.                    At first blush, the permanent
 6
     injunctions appear to be simply “obey the law” injunctions, which are generally
 7
 8   unnecessary and disfavored. However, Section X of the Proposed Final Injunction
 9   requires each Defendant, for five years, to “deliver a copy of the Final Judgment to
10
     any any business that he or she, individually or collectively with any other
11
12   Defendant, is the majority owner or controls directly or indirectly, and Corporate
13
     Defendants must deliver a copy of this Order to: (1) all principals, officers,
14
15   directors, and LLC managers and members; (2) all employees having managerial
16
     responsibilities for Financial Products or Services….” Each prospective investor,
17
18   employer, partner or supervisor must acknowledge the order in writing.

19          As a matter of experience, no corporate or small business employer is going
20
     to sign a 36 page Final Judgement that exposes them to contempt of court or
21
22   sanctions if they hire or associate with any of the defendants. Indeed, most will
23
     conclude that it is not worth the cost of having a lawyer review the document. The
24
25
26   29
       Sanctions are not generally set aside except for abuse of discretion. Unlike criminal cases,
27   where individuals can apply for relief pursuant to Rule 35, Fed. R. Cr. P., there is no relief from
     a sanctions judgment years from now.
28
                                                     29
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 34 of 36 Page ID
                                      #:6422



 1   Court may as well enter an order requiring defendants to remain unemployed for
 2   five years because they will be “radioactive.” Simply stated, this may be “fencing
 3
     in” provision appropriate in some cases, but not this case.30
 4
 5
            Thus, the permanent injunction against all owners of companies for
 6
 7   misrepresentations relating to financial products and services is overly broad
 8
     against Labiba Radwan, Mazen Radwan, not responsible making or directing the
 9
10   actual policies and procedures is unduly harsh. A permanent injunction against
11   Rima Radwan is also unwarranted because she could not control employees who
12
13   disregarded or misapplied the policies she directed.31

14          WHEREFORE, Defendants request this Honorable Court deny Plaintiff’s
15
     Motion for Summary Judgment, grant Defendants’ Motion for Summary Judgment
16
17   and enter appropriate relief including but not limited to costs and attorneys fees.
18
                                -SIGNATURE LINE ON NEXT PAGE-
19
20
21
22
23
24
25   30
       Compliance reporting in Section XI is less onerous but a twenty-year reporting requirement is
     unnecessary and disproportionate to each defendant’s participation as either an owner or
26
     employee of the various companies.
27
     31
       Additionally, Ms. Radwan had to preserve her health by relying on her managers to apply the
28   policies and procedures of the different companies.
                                                   30
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 35 of 36 Page ID
                                      #:6423



 1         Respectfully submitted,
 2                                            By: /s/ Stephen R. Cochell
 3                                            Stephen R. Cochell
                                              Texas Bar No.: 24044255
 4
                                              2616 South Loop West, Ste 470
 5                                            Houston, Texas 77054
 6                                            Telephone: (346) 800-3500
                                              srcochell@gmail.com
 7
 8                                            Robert Bare (SBN 271131)
                                              Bare Law
 9                                            444 W. Ocean Blvd.
10                                            8th Floor,
                                              Long Beach, CA 90802
11
                                              Telephone: (310) 984-3670
12                                            Fascimile: (310) 320-0102
13                                            rbare@barelaw.com
14                                            James D. White, Esq.
15                                            Law Offices of
                                              JAMES D. WHITE,
16
                                              CA Bar # 064721
17                                            PO Box 367
18                                            113 Quarter Horse Dr.
                                              Bellevue, ID 83313
19                                            949 697 9236
20                                            jdw@jamesdwhitelaw.com
21                                            Attorneys for Defendants
22
23
24
25
26
27
28
                                         31
     Case 8:19-cv-01333-JVS-KES Document 150 Filed 03/31/20 Page 36 of 36 Page ID
                                      #:6424



 1                        CERTIFICATE OF COMPLIANCE
 2
           I certify that this Declaration in Support of DEFENDANTS’
 3
     MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR
 4
     SUMMARY JUDGMENT complies with Rule 11, Federal Rules of Civil
 5
     Procedure and the Local Rules of the Central District of California.
 6
 7
 8                                                       /s/ Robert Bare
                                                         Robert Bare
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             32
